United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., claiming as widow of E.P., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1739
Issued: May 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2018 appellant, through counsel, filed a timely appeal from a July 12,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the employee’s
death was causally related to a January 30, 1988 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
OWCP accepted that on January 30, 1998 the employee sustained injury while working on
a transformer at work. The employee’s traumatic injury claim (Form CA-1) was initially approved
for cervical strain and cervical disc displacement at C6 through T1 and he later underwent OWCPapproved anterior cervical discectomy with interbody arthrodesis at C6 through T1. He suffered
a myocardial infarction in August 2000 and the accepted conditions were later expanded to include
aggravation of preexisting coronary atherosclerosis (myocardial infarction) due to taking antiinflammatory medication (including Naproxen) for the accepted cervical condition.
The employee died on January 11, 2013. On January 25, 2013 appellant (the employee’s
widow) submitted a claim for survivor benefits (Form CA-5) alleging that the employee’s death
on January 11, 2013 was due, at least in part, to work-related heart failure and that; therefore, she
was entitled to survivor’s benefits.
In an undated report, Dr. Kevin M. Haughton, an attending Board-certified family
practitioner, provided an opinion that a work-related medical condition contributed to the
employee’s death on January 11, 2013. He indicated that, although the primary cause of death was
unknown given there was no autopsy, the cause of death was presumed to be from coronary artery
disease. Dr. Haughton opined that the employee suffered a myocardial infarction in 2000 from
chronic nonsteroidal anti-inflammatory drugs taken for his chronic pain and asserted that the
coronary artery disease resulted in congestive heart failure. He indicated that the severity of the
employee’s hypotension was thought to be secondary to chronic, long-term opioid medication use
and noted, “In my opinion, [the employee’s] death was due to multiple chronic health diseases that
developed after he sustained his work injury, and the subsequent treatment of the resulting chronic
pain….”
On a January 14, 2013 death certificate, Dr. Paul Knouff, an attending Board-certified
family practitioner, indicated that the employee’s cause of death on January 11, 2013 was
“unknown.” He indicated that in a portion of the certificate entitled, “other conditions contributing
to death” the condition of “coronary artery disease” was one of the contributing causes to death.
In a February 5, 2013 report, Dr. William Stewart, a Board-certified cardiologist serving
as an OWCP medical adviser, found that there was no objective evidence that the employee’s death
was due to coronary artery disease or the use of nonsteroidal anti-inflammatory drugs (NSAIDS)
or narcotic analgesics. He indicated that, prior to the employee’s death on January 11, 2013, he
3

Docket No. 14-0403 (issued March 27, 2015).

2

had developed pneumonia that was life threatening and that on January 9, 2013 he was again
shown to have bilateral pneumonia. Dr. Stewart posited that there was no objective evidence that
the coronary artery disease contributed to the employee’s death based on an attending
cardiologist’s direct visualization of the coronary arteries in November 2011 and his finding that
the condition was stable and nonlife threatening. He asserted that the most rational conclusion
was that the employee’s death was due to chronic obstructive pulmonary disease and bilateral
pneumonia as he had an episode of pneumonia and respiratory failure two months prior and had
just started treatment for an apparently new episode of bilateral pneumonia two days before his
death. Dr. Stewart felt that there was no evidence that the employee’s death was related to the use
of NSAIDS or the use of narcotic analgesics.
By decision dated February 25, 2013, OWCP denied appellant’s claim for survivor’s
benefits, finding that she had not submitted medical evidence sufficient to establish that a workrelated condition caused or contributed to the employee’s death on January 11, 2013. By decision
dated September 19, 2013, a representative of OWCP’s Branch of Hearings and Review affirmed
the February 25, 2013 decision.
Appellant appealed to the Board and, by decision dated March 27, 2015,4 the Board set
aside the September 19, 2013 decision and remanded the case to OWCP for further development.
The Board found that there was a conflict in the medical opinion evidence between Dr. Haughton
and Dr. Knouff, attending physicians, and Dr. Stewart, an OWCP medical adviser, regarding
whether a work-related condition contributed to the employee’s death on January 11, 2013. The
Board further determined that, on remand, the case record must be referred to an impartial medical
specialist to resolve the outstanding conflict in the medical opinion evidence. The Board directed
OWCP to issue an appropriate decision regarding appellant’s claim for survivor’s benefits after
carrying out this development.
On remand OWCP referred the case record to Dr. Robert Thompson, a Board-certified
cardiologist, for review in his role as an impartial medical specialist and an opinion regarding
whether a work-related condition contributed to the employee’s death on January 11, 2013. In a
January 4, 2016 report, Dr. Thompson discussed the employee’s factual and medical history. He
indicated that he did not have “access to the particulars of [the employee’s] actual dying, so I
cannot comment on whether or not he did die of heart disease, but I will assume that he did.”
Dr. Thompson noted that the employee’s use of NSAIDS was a contributing factor, but not a
substantial contributing factor that would meet the criteria of more probably than not causing his
cardiac condition.
By decision dated January 26, 2016, OWCP denied appellant’s claim for survivors’
benefits. It determined that the weight of the medical opinion evidence on the matter rested with
the opinion of Dr. Thompson.
On February 3, 2016 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on
October 19, 2016, counsel argued that Dr. Thompson’s opinion regarding the cause of the
employee’s death was not well rationalized. By decision dated January 5, 2017, OWCP’s hearing
4

Id.

3

representative set aside the January 26, 2016 decision and remanded the case to OWCP in order to
obtain a supplemental report from Dr. Thompson.
On remand OWCP requested, through a January 11, 2017 letter, that Dr. Thompson
provide a supplemental report regarding the cause of the employee’s death. However,
Dr. Thompson did not respond to its request for such an opinion.
Due to Dr. Thompson’s nonresponse, OWCP referred the case record in June 2017 to
Dr. David Wu, a Board-certified cardiologist, for review in his role as an impartial medical
specialist and an opinion regarding whether a work-related condition contributed to the employee’s
death on January 11, 2013.
In an October 12, 2017 report, Dr. Wu provided a summary of the employee’s factual and
medical history per his review of the documents in the case record. He indicated that the employee
had suffered a non-ST elevation myocardial infarction (NSTEMI) in 2000 and that he underwent
coronary artery stenting for proven coronary disease in 2000.5 Dr. Wu noted that obvious factors
contributing to the employee’s NSTEMI in 2000 were hypertension, cigarette smoking, and
hyperlipidemia, and he indicated that over-the-counter NSAIDS had been identified as a
contributing factor to the employee’s coronary artery disease. He advised that he could not find
any clinical evidence to support that coronary artery disease caused or contributed to the
employee’s death on January 11, 2013. Dr. Wu noted that Dr. Craig Wehrli, a Board-certified
cardiologist, treated the employee for over a decade and indicated that Dr. Wehrli concluded that
his coronary artery disease had been clinically stable. He indicated that, as late as December 2011,
Dr. Wehrli treated the employee and determined that no further cardiac intervention was needed.
Dr. Wu advised that the employee’s cardiac catheterization results in 2011 were unchanged from
the previous catheterization findings which were obtained in 2002 after the employee suffered his
initial NSTEMI in 2000. He indicated that, prior to the employee’s death on January 11, 2013,
there was no indication of active problems related to coronary artery disease. Dr. Wu noted that
the reports of Diana Schofield, an attending nurse practitioner, described the employee’s medical
condition in the days and months before his death, but there was no mention of any cardiac
symptoms nor concerns for active cardiac problems.
Dr. Wu further indicated that, while there was a complete lack of evidence of active cardiac
problems, there was ample evidence of active pulmonary disease. The employee had a longstanding history of chronic obstructive pulmonary disease (COPD) and impaired pulmonary
function with recurrent exacerbations. Dr. Wu noted that, in October 2011, he developed
pneumonia complicating his underlying COPD and was ill enough to require hospital admission.
He noted that, in October 2012, less than three months prior to his death, the employee contracted
pneumonia and became hypotensive and he opined that one plausible scenario was that the
pneumonia spread and caused sepsis or even septic shock leading to hypotension which became
life threatening. Dr. Wu indicated that on January 9, 2013 the employee developed yet another
episode of pneumonia involving both lungs after suffering from bronchitis. The bilateral
pneumonia was confirmed by chest x-ray testing and antibiotics treatment was initiated, but the
5

It is noted that ST refers to the ST segment, which is part of the electrocardiogram (EKG) heart tracing used to
diagnose a heart attack.

4

employee died two days later. Dr. Wu opined that, since there was no autopsy or other medical
records available at the time of the employee’s death, the precise cause of death could not be
definitively determined. He noted, however, that based on the aforementioned clinical events and
underlying disease processes, “the weight of the medical evidence points to the conclusion that the
cause of death is most likely severe pneumonia complicating the underlying COPD and not due to
cardiac events.”
Dr. Wu then considered whether the employee’s coronary artery disease had caused
congestive heart failure around the time of his death on January 11, 2013. He noted that, between
2000 and the employee’s death in 2013, there were only two episodes of reduction in left
ventricular systolic function (occurring in 2000 after his NSTEMI and 2010 after suffering
pneumonia) and he indicated that the employee recovered after each of these two events which
only caused temporary reduction in left ventricular systolic function. Dr. Wu noted that the
employee had otherwise maintained normal left ventricular systolic function and he concluded that
the employee’s coronary artery disease had not caused congestive heart failure around the time of
his death. He noted that the employee had ample reason to develop coronary artery disease without
the use of NSAIDS and indicated that one could not prove or disprove the argument that long-term
use of NSAIDS aggravated the employee’s coronary artery disease because the medical science
was not conclusive in this area. Under the heading “Conclusions,” Dr. Wu indicated that the
employee’s cause of death was likely pneumonia complicating lung disease, and that the use of
NSAIDS might or might not have played a role in his initial NSTEMI, but its exact effect could
not be determined due to insufficient clinical research data. He noted that, after the NSTEMI in
2000, the employee’s coronary artery disease remained stable over the years and did not cause
congestive heart failure. Dr. Wu also advised, “[NSAIDS] had no role in causing or contributing
to his death in 2013.”
By decision dated October 27, 2017, OWCP denied appellant’s claim for survivor’s
benefits. It determined that the special weight of the medical opinion evidence regarding the cause
of the employee’s death rested with the opinion of Dr. Wu, the impartial medical specialist.
Appellant, through counsel, requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review. During the hearing held on May 10, 2018, counsel
argued that Dr. Wu’s opinion regarding the cause of the employee’s death was not well
rationalized.
By decision dated July 12, 2018, OWCP’s hearing representative affirmed OWCP’s
October 27, 2017 decision. He found that the special weight of the medical opinion evidence
regarding the cause of the employee’s death continued to rest with the opinion of Dr. Wu.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.6 An award of
compensation in a survivor’s claim may not be based on surmise, conjecture, or speculation or on
appellant’s belief that the employee’s death was caused, precipitated, or aggravated by the
6

5 U.S.C. § 8133 (compensation in case of death).

5

employment.7 Appellant has the burden of proof to establish by the weight of the reliable,
probative, and substantial medical evidence that the employee’s death was causally related to an
employment injury or to factors of his or her federal employment. As part of this burden, she must
submit a rationalized medical opinion, based upon a complete and accurate factual and medical
background, showing a causal relationship between the employee’s death and an employment
injury or factors of his or her federal employment. Causal relationship is a medical issue and can
be established only by medical evidence.8
The mere showing that an employee was receiving compensation for total disability at the
time of his or her death does not establish that the employee’s death was causally related to the
previous employment.9 The Board has held that it is not necessary that there is a significant
contribution of employment factors to establish causal relationship.10 If the employment
contributed to the employee’s death, then causal relationship is established.11
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.12
For a conflict to arise the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.13 Where OWCP has referred the case to an impartial medical examiner to resolve a
conflict in the medical evidence, the opinion of such a specialist, if sufficiently well reasoned and
based upon a proper factual background, must be given special weight.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death was causally related to a January 30, 1988 employment injury.
The Board finds that OWCP properly referred the case record to Dr. Wu for review in his
role as an impartial medical specialist in order to resolve the conflict in the medical opinion
evidence, pursuant to 5 U.S.C. § 8123(a), and the special weight of the medical opinion evidence
is represented by his thorough, well-rationalized opinion.
In his October 12, 2017 report, Dr. Wu provided a detailed summary of the employee’s
factual and medical history per his review of the documents in the case record and he advised that
he could not find any clinical evidence supporting that coronary artery disease caused or
7

W.C., Docket No. 18-0531 (issued November 1, 2018).

8

See L.R. (E.R.), 58 ECAB 369 (2007).

9

Edna M. Davis (Kenneth L. Davis), 42 ECAB 728 (1991).

10

See T.H. (M.H.), Docket No. 12-1018 (issued November 2, 2012).

11

Id.

12

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

13

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

14

Gary R. Sieber, 46 ECAB 215, 225 (1994).

6

contributed to the employee’s death on January 11, 2013. He discussed medical records, which
showed that, in the years prior to the employee’s death, there was no indication of active problems
related to coronary artery disease.15 Dr. Wu further indicated that, while there was a complete lack
of evidence of active cardiac problems, there was ample evidence of active pulmonary disease.
He noted that the employee had a long-standing history of COPD and impaired pulmonary function
with recurrent exacerbations. Dr. Wu discussed the employee’s history of pneumonia and
hypotensive state which complicated his underlying COPD around the time of his death, and he
opined that “the weight of the medical evidence points to the conclusion that the cause of death is
most likely severe pneumonia complicating the underlying COPD and not due to cardiac events.”
Under the heading “Conclusions,” he indicated that the employee’s cause of death was likely
pneumonia complicating lung disease, and noted that the exact effect of the employee’s use of
NSAIDS could not be determined due to insufficient clinical research data. Dr. Wu indicated that,
after the NSTEMI in 2000, the employee’s coronary artery disease remained stable over the years
and did not cause congestive heart failure. He further advised, “[NSAIDS] had no role in causing
or contributing to his death in 2013.”
The Board has reviewed the opinion of Dr. Wu and notes that it has reliability, probative
value and convincing quality with respect to its conclusions regarding the relevant issue of the
present case. Dr. Wu provided a thorough factual and medical history and accurately summarized
the relevant medical evidence.16 He provided medical rationale for his opinion by explaining that
the employee’s death on January 11, 2013 was likely caused by pneumonia which complicated his
underlying lung disease. Dr. Wu explained why work-related coronary artery disease or some
other form of work-related cardiac disease did not contribute to the employee’s death.17 As such,
his opinion is entitled to the special weight of the medical evidence as the impartial medical
examiner.
Because appellant has not shown that work-related condition contributed to the employee’s
death on January 11, 2013, she has not met her burden of proof to establish entitlement to
survivor’s benefits.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

15

Dr. Wu indicated that the employee generally maintained normal left ventricular systolic function and he
concluded that the employee’s coronary artery disease had not caused congestive heart failure around the time of his
death.
16

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

17
The Board notes that Dr. Wu acknowledged, as accepted by OWCP, that the employee’s use of NSAIDS
contributed to his heart attack in 2000. Dr. Wu further indicated that the nature of the current research data did not
allow him to provide an opinion on the exact extent of the effect NSAIDS had on the employee’s cardiac condition.
However, as noted, he provided an unequivocal opinion that the employee’s work-related cardiac condition did not
contribute to his death.
18

See supra note 8.

7

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death was causally related to a January 30, 1988 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 3, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

